Russell, C. J.
Under the provisions of section 3706 of the Civil Code, in all cases where a cropper unlawfully sells or otherwise disposes of any part of the crop, or seeks to exclude the landlord from possession of the crops or any portion thereof, while the title thereto remains in the landlord, the landlord has the right “to repossess said crops by possessory warrant.” Landrum v. Smith, 1 Ga. App. 215 (57 S. E. 913). Under the special facts of this case, the cropper having sold the bale of cotton in question and the landlord’s right of possession thereof being unquestioned, the error, if any, in refusing to dismiss the possessory warrant upon the ground that it was brought against the cropper to recover possession of an undivided half interest in personalty, was not 'harmful to the defendant.
2. According to the answer of the magistrate, the defendant or his counsel having admitted in open court that he had sold the bale of cotton to which his landlord had both title and the right of possession, and having then and there refused to pay over the money which was the proceeds of the sale of the cotton, though admitting it to be within his *520power to do so, the justice of the peace was empowered, under the provisions of section 5377 of the Civil Code, to imprison the defendant for contempt of court.
Decided January 21, 1916.
Certiorari; from Colquitt superior court — Judge Thomas. March 5, 1915.
McKenzie & Dowling, for plaintiff in error.
James Humphreys, W. B. Bagan, contra.
3. The judge of the superior court did not err in overruling the certiorari. Judgment affirmed.